UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 25, 2011 SPARE BACKUP, INC. (Exact name of registrant as specified in its charter) Delaware 0-30787 23-3030650 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 990 Ironwood Drive, Minden Nevada (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On August 22, 2011, Robert Binkele resigned from the Board of Directors of Spare Backup, Inc. (the “Company”) to pursue his other personal and business interests.Mr. Binkele’s resignation was not the result of any disagreement with the Company or any matter relating to its operations, policies (including account or financial policies) or practices. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SPARE BACKUP, INC. Date:August 25, 2011 By: /s/ Cery Perle Cery Perle, Chief Executive Officer and President
